UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K (Mark one) R ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2008 £ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-130343 NEDAK ETHANOL, LLC (Exact name of registrant as specified in its charter) Nebraska 20-0568230 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 87590 Hillcrest Road, P.O. Box 391, Atkinson, Nebraska 68713 (Address of principal executive offices) (Zip Code) Registrant’s telephone number (402) 925-5570 Securities registered under Section 12(b) of the Exchange Act: None. Title of each class Name of each exchange on which registered Securities registered under Section 12(g) of the Exchange Act: Common Membership Units (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes £No R Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.Yes £No R Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes RNo £ Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-K contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.R Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £Accelerated filer £Non-accelerated filer £Smaller reporting company R Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £Accelerated filer £Non-accelerated filer £Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £No R As of December 31, 2008, the aggregate market value of the Common Membership Units held by non-affiliates (computed by reference to the most recent offering price of such Common Membership Units) was $48,340,000. As of March 23, 2009, the Company had 5,233 Common Units outstanding. DOCUMENTS INCORPORATED BY REFERENCE—None TABLE OF CONTENTS PART I Item Number Item Matter Page Number Item 1. Business. 1 Item 1A. Risk Factors. 8 Item 2. Properties. 20 Item 3. Legal Proceedings. 21 Item 4. Submission of Matters to a Vote of Security Holders. 21 PART II Item 5. Market for Registrant’s Common Equity, Related Member Matters, and Issuer Purchases of Equity Securities. 21 Item 6. Selected Financial Data. 22 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation. 22 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 28 Item 8. Financial Statements and Supplementary Data. 29 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. 50 Item 9A(T). Controls and Procedures. 50 Item 9B. Other Information. 51 PART III Item 10. Directors, Executive Officers and Corporate Governance. 51 Item 11. Executive Compensation. 53 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Member Matters. 55 Item 13. Certain Relationships and Related Transactions, and Director Independence. 56 Item 14. Principal Accountant Fees and Services. 57 PART IV Item 15. Exhibits and Financial Statement Schedules. 58 Signatures 61 TABLE OF CONTENTS Item 1.Business. General NEDAK Ethanol, LLC (the “Company,” or “us,” or “we”), a Nebraska limited liability company, built a plant to produce ethanol and distiller’s grains on our 73-acre site located near Atkinson, Nebraska.Our principal business office is located at 87590 Hillcrest Road, Atkinson, Nebraska 68713.We are emerging from the development stage as we near final testing of our ethanol plant that we anticipate will have an annual capacity to process approximately 16 to 18 million bushels of corn, through a dry milling process, into approximately 44 million gallons of ethanol per year (mgy).We also expect our plant to annually produce approximately 290,000 tons of modified wet distiller’s grains.We commenced grinding corn and producing ethanol at the end of 2008, and are currently operating at approximately 100% capacity. Ethanol Ethanol is a chemical produced by the fermentation of sugars found in grains and other biomass. Ethanol can be produced from a number of different types of grains, such as wheat and sorghum, as well as from agricultural waste products such as sugar, rice hulls, cheese whey, potato waste, brewery and beverage wastes and forestry and paper wastes. However, approximately 90 percent of ethanol in the United States today is produced from corn because corn produces large quantities of carbohydrates, which convert into glucose more easily than other kinds of biomass. Distillers Grains The chief co-product of the ethanol production process is distiller’s grains, which are the residues that remain after high quality cereal grains have been fermented by yeast.In the fermentation process, the remaining nutrients undergo a three-fold concentration to yield wet distiller’s grains to which is added evaporator syrup to create wet distiller’s grains with solubles, or WDGS.WDGS is a highly digestible feed ingredient marketed primarily to the dairy, beef, sheep, swine and poultry industries.We project we will annually dry 290,000 tons of our WDGS to become modified distiller’s dried grains with solubles (“MWDGS”). Government Incentives Federal Incentives The federal government encourages ethanol production primarily by taxing it at a lower rate.The Volumetric Ethanol Excise Tax Credit (“VEETC”) is a tax credit of $0.45 per gallon of ethanol. Gasoline distributors apply for this credit, which is scheduled to expire on December 31, 2010. A number of bills have been introduced in the Congress to extend ethanol tax credits, including some bills that would make the ethanol tax credits permanent. There can be no assurance, however, that such legislation will be enacted.In addition, the small producer tax credit is available to plants producing up to 60 million gallons per year, of which the first 15 million gallons per year are eligible for a 10 cent per gallon credit, capped at $1.5 million per plant.In our limited liability company structure, this credit against tax liability would be passed through to our Members, subject to other considerations and the limitations discussed in the foregoing are applied at both the entity level and at the Member level.The small producer tax credit is also scheduled to expire on December 31, 2010, unless legislation extending the credit is enacted. While we are an eligible producer, the availability of this credit to our Members may be limited based on application at the Company and Member levels. The Energy Policy Act of 2005 (the “2005 Act”) eliminated the oxygen content requirement in reformulated gasoline, making use of oxygenates like ethanol optional for the petroleum industry in meeting clean air standards, and established a larger demand for ethanol, requiring an increase in production of approximately 700 million gallons per year over several years. 1 TABLE OF CONTENTS The most recent ethanol supports are contained in the Energy Independence and Security
